
	

114 HRES 46 IH: Expressing the sense of the House of Representatives condemning the recent terrorist attacks in Nigeria that resulted in the deaths of over 2,000 innocent persons and offering condolences to those personally affected by this cowardly act.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Ms. Brown of Florida submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives condemning the recent terrorist attacks in
			 Nigeria that resulted in the deaths of over 2,000 innocent persons and
			 offering condolences to those personally affected by this cowardly act.
	
	
 Whereas, on January 3, 2015, the armed radical terrorist group known as Boko Haram captured the town of Baga, Nigeria, and overran the Multi National Joint Task Force headquarters and army base in town and slaughtered over 2,000 people over a period of a few days.
 Whereas forces of Government of Nigeria resisted the terrorists who attacked from all sides, for several hours, but eventually joined civilians fleeing into the bush; Whereas in the days following the assault, the terrorists forced Baga’s residents into the surrounding area villages;
 Whereas, on the evening of January 6, 2015, two local residents reported that the militants began to burn local buildings using petrol bombs and explosives, and according to survivors proceeded to kill those left;
 Whereas, according to Musa Bukar, head of the Kukawa local government area, all 16 villages in the local government area were razed as well, and their residents either killed or forced to flee;
 Whereas Baba Abba Hassan, the district head, added that hundreds of corpses still lay on the streets of the town and that many women and children were among the victims, having been pursued into the bush by the militants;
 Whereas Baga and at least 16 other towns are thought to have been destroyed as over 35,000 people are reported to have been displaced, with many feared to have drowned while trying to cross Lake Chad and others trapped on islands in the lake;
 Whereas these terrorist attacks represent an assault on fundamental principles essential to a democratic society;
 Whereas the increase in attacks in Nigeria and throughout Africa remains of great concern; Whereas the United States and Africa share a longstanding cultural, political, and economic relationship that has greatly benefitted both nations; and
 Whereas the United States is committed to supporting Nigeria in this difficult time: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the recent terrorist attacks in Baga, Nigeria, that resulted in the tragic loss of over 2,000 innocent lives;
 (2)extends its deepest sympathies to all those affected by this tragedy; (3)supports the efforts of the Government of Nigeria to ensure that all of those individuals who committed or supported these heinous attacks are brought to justice;
 (4)recognizes the growing threat posed by radical terrorist groups worldwide and reaffirms the commitment of the United States to the multilateral, global fight against such violent extremists;
 (5)calls upon all nations to join a global effort to combat violent extremist ideologies and terrorist groups; and
 (6)remains committed to the defense of democratic principles as well as other universal values that terrorists seek to destroy through a campaign of cowardly threats and reprehensible violence.
			
